      CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________
                                                                Case No. ____________

Tim Mackey and Daniel Shoemaker as
Trustees of the Minnesota Laborers Health
and Welfare Fund, Tim Mackey and Daniel
Shoemaker as Trustees of the Minnesota
Laborers Pension Fund, Tammy Braastad
and Tim Mackey as Trustees of the
Minnesota Laborers Vacation Fund, Fred
Chase and Joe Fowler as Trustees of the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, Mark Ryan and Dave Borst as
Trustees of the Minnesota Laborers
Employers Cooperation and Education Trust,
the Minnesota Laborers Health and Welfare                                   COMPLAINT
Fund, the Minnesota Laborers Pension Fund,
the Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education Trust,

      Plaintiffs,

vs.

R & R Excavating, Inc.

     Defendant.
______________________________________

      Plaintiffs, as their Complaint against the Defendant, state and allege as follows:

                    IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.      Plaintiffs are Trustees of the Minnesota Laborers Health and Welfare

Fund, the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund,

the Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota



                                           1
      CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 2 of 8



and North Dakota, and the Minnesota Laborers Employers Cooperation and Education

Trust (“Funds”).

       2.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5).           The Funds are administered in

accordance with the provisions of the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from

federal income taxation pursuant to the Internal Revenue Code.

       3.     Defendant R & R Excavating, Inc. (“R & R Excavating”) is a Minnesota

business corporation with a registered address of 1149 Highway 22 South, Hutchinson,

Minnesota 55350. R & R Excavating is an employer within the meaning of Section

(3)(5) of ERISA, 29 U.S.C. § 1002(5).

       4.     This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject

matter jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal

common law developed thereunder.

       5.     The Funds are administered in Dakota County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).




                                           2
         CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 3 of 8



                                         FACTS

         6.    The Funds re-allege and incorporate by reference paragraphs 1-5 herein.

         7.    Since at least November 1, 2018, R & R Excavating has been bound to

the terms of a collective bargaining agreement negotiated between the Highway,

Railroad, and Heavy Construction Division of Associated General Contractors of

Minnesota and the Laborers District Council of Minnesota and North Dakota on behalf

of its affiliated local Unions with a term of May 1, 2017 through April 30, 2020 (“CBA”).

         8.    The CBA provides that R & R Excavating is bound to the Trust Agreement

for each of the following:    the Minnesota Laborers Health and Welfare Fund, the

Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the

Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and

North Dakota, and the Minnesota Laborers Employers Cooperation and Education

Trust.

         9.    The CBA requires R & R Excavating to contribute every month, not later

than the 15th day of the following month, contributions to the Funds in an amount set

forth in the CBA for each hour worked by its employees covered by the CBA.

         10.   The CBA requires R & R Excavating. to accurately report and calculate

the contributions due and owing in any given month to the Funds on a remittance report

form which must be submitted with R & R Excavating’s monthly payment to the Funds.

         11.   The CBA states that R & R Excavating shall be considered delinquent for

a particular month if the required report and payment are not postmarked on or before

the 15th day of the following month.




                                             3
       CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 4 of 8



       12.    The CBA requires R & R Excavating to maintain adequate records to

identify the type of work being performed by employees to allow the Funds to determine

whether R & R Excavating is accurately reporting hours to the Funds.          If R & R

Excavating fails to maintain satisfactory records from which the type of work being

performed by an individual may reasonably be determined, R & R Excavating is liable

for all the hours worked by that individual for whom R & R Excavating is unable to

produce satisfactory records verifying the type of work being performed by that

individual.

       13.    Independent of the CBA, 29 U.S.C. § 1059 requires employers such as R

& R Excavating to maintain and preserve contemporaneously accurate documentation

showing what employees performed what CBA-covered work on what projects for what

hours on what given date.

       14.    If R & R Excavating fails to maintain satisfactory records from which the

type of work being performed by an individual may reasonably be determined, R & R

Excavating is liable for all of the hours worked by that individual for whom R & R

Excavating is unable to produce satisfactory records verifying the type of work being

performed by that individual.

       15.    The CBA states that if R & R Excavating becomes delinquent, R & R

Excavating shall be required to pay as liquidated damages an amount equal to ten

percent of the payment otherwise due.

       16.    The CBA states that if R & R Excavating becomes delinquent, R & R

Excavating shall be required to pay interest on all delinquent contributions at the rate

prescribed by the Trustees of the Funds in the Trust Agreements.



                                           4
        CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 5 of 8



          17.    The CBA states that delinquent employers shall be required to pay all

costs of collection actually incurred by the Funds, including all attorneys’ fees, service

fees, filing fees, court reporter fees, and all other fees, costs, disbursements incurred by

or on behalf of the Funds in collecting amounts due.

                            COUNT I
BREACH OF CONTRACT/FAILURE TO SUBMIT REPORTS AND CONTRIBUTIONS

          18.    The Funds re-allege and incorporate by reference paragraphs 1-17

herein.

          19.    R & R Excavating breached the terms of the CBA by failing to pay the

amount due for contributions for the months of November and December 2018.

          20.    Pursuant to the remittance reports submitted by R & R Excavating for the

months of November and December 2018, $45,554.20 is due and owing for unpaid

contributions.

          21.    R & R Excavating further breached the terms of the CBA by failing to

submit the remittance reports and contributions due and owing for the month of January

2019.

          22.    Upon information and belief, R & R Excavating employed individuals

performing work covered by the CBA during the month of January 2019 on whose

behalf contributions are due and owing and continues to do so.

          23.    Every month, until this matter is resolved either through dismissal or

judgment, R & R Excavating will be obligated to remit the report forms as described

above as required by the CBA and will be required to remit payment for the benefit

contributions due pursuant to the hours disclosed.




                                             5
      CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 6 of 8



       24.     If R & R Excavating fails to remit the report forms as required by the CBA

during the pendency of this litigation, the Funds will not have an adequate means of

verifying the proper amounts due and owing to the Funds, nor will the Funds have

adequate means of ascertaining the proper allocation of such contributions to R & R

Excavating’s employees.

       25.     In the absence of this Court's order as requested, the Funds are without

adequate remedy at law and will be subject to irreparable harm.

       26.     R & R Excavating should be enjoined from further refusal and failure to

remit report forms and contributions.

       27.     R & R Excavating is liable to the Funds for the CBA-obligated fringe

benefit amounts for all hours worked by its employees for whom R & R Excavating is

unable to produce satisfactory records verifying the type of work performed by any such

individuals.

       28.     Pursuant to the CBA, R & R Excavating is liable to the Funds for all

attorney fees, service fees, filing fees, court reporter fees and other legal costs and

disbursements incurred by the Funds in collecting amounts due.

       29.     R & R Excavating is liable to the Funds for liquidated damages in the

amount of $4,555.42 the months of November and December 2018 as well as interest

charges pursuant to the CBA.

       30.     R & R Excavating is liable to the Funds for liquidated damages in the

amount of ten percent any unpaid contributions due and owing for the month of January

2019 and any other months becoming due during the pendency of this litigation and

interest charges on any unpaid contributions pursuant to the CBA.



                                            6
      CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 7 of 8



                                      COUNT II
                                  ERISA DAMAGES

      31.     The Funds re-allege and incorporate by reference paragraphs 1-30

herein.

      32.     The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. §

1132(g).

      33.     The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

      34.     The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment of this Court against Defendant R &

R Excavating, Inc. as follows:

      1.      For judgment in the amount of $45,554.20 for unpaid contributions due

and owing for the months of November and December 2018.

      2.      For an order requiring the Defendant to submit to Plaintiffs all remittance

report forms for month of January 2019 accurately and completely identifying all hours

worked by its employees covered by the CBA.

      3.      For an order requiring the Defendant to submit to Plaintiffs all remittance

report forms which become due throughout the pendency of this litigation, accurately

and completely identifying all hours worked by its employees covered by the CBA.

      4.      For judgment against Defendant for all amounts to be proven at trial for

delinquent contributions shown to be owing to the Plaintiffs pursuant to any remittance




                                           7
        CASE 0:19-cv-00568-ECT-TNL Document 1 Filed 03/07/19 Page 8 of 8



reports submitted in connection with this action, plus all additional amounts to which the

Plaintiffs are entitled, including interest and liquidated damages.

        5.     For an award of costs, disbursements and attorney fees according to law.

        6.     Such other and future relief as the Court deems just, equitable or proper.


Date: March 7, 2019                       MCGRANN SHEA CARNIVAL
                                          STRAUGHN & LAMB, CHARTERED


                                          By:    s/ Amy L. Court
                                                   Carl S. Wosmek (Atty. No. 300731)
                                                   Amy L. Court (Atty. No. 319004)
                                                   Christy E. Lawrie (Atty. No. 388832)
                                                 800 Nicollet Mall, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 338-2525
                                                 csw@mcgrannshea.com
                                                 alc@mcgrannshea.com
                                                 cel@mcgrannshea.com

                                                 Attorney for Plaintiffs



1119966.DOCX




                                             8
